In this case the defendants-appellants moved for and were granted an appeal herein to this court.
Plaintiff's petition alleges damages, sustained by him, to the extent of $4,225 on account of a trespass on land, slander of title, humiliation, etc., and prays for judgment for that amount against Alphonse Authement, school board of the parish of Terrebonne, and Baker Smith, in solido, on that account. No part of the amount claimed is for physical injuries.
This court has no jurisdiction of the amount in dispute. The appeal has been brought to the wrong court. It should have been taken to the Supreme Court. Acting under the provisions of Act No. 19 of 1912, the appeal will be transferred to the Supreme Court.
It is therefore ordered that the clerk of this court return this record to the clerk of the district court at Houma, La., that the clerk of said district court make triplicate copies of this record, as required for appeals to the Supreme Court, and that the transcripts be filed in the Supreme Court on November 6, 1933. *Page 72 
It is further ordered that said clerk of the district court, upon receipt of this order, make certified copies of this order; one addressed to the plaintiff, Stanley Liner, and one addressed to each of the defendants, Alphonse Authement, school board of the parish of Terrebonne, and Baker Smith, and that the sheriff of the parish of Terrebonne serve said certified copies, upon receipt of same, upon each of said parties, and that he make due return showing service as the law directs.